Lewis, J.
Whilst there was sufficient evidence to warrant a finding thac the property alleged to have been stolen belonged to the prosecutor, there was not sufficient or satisfactory evidence that the parties accused knew this fact, or to show criminal intention on their part. On the contrary, there was strong evidence to show that they took the property in the honest belief that it belonged to their father. This being so, the verdict of guilty is not supported; and a new trial is more readily granted because the phraseology of the verdict itself strongly suggests that the jury were not satisfied of the guilt of the accused.

Judgment reversed.


All the Justices concurring.